Notice of Pre-AIA  or AIA  Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Double Patenting
2.	A rejection based on double patenting of the “same invention” type finds its support in the language of 35 U.S.C. 101 which states that “whoever invents or discovers any new and useful process... may obtain a patent therefor...” (Emphasis added). Thus, the term “same invention,” in this context, means an invention drawn to identical subject matter. See Miller v. Eagle Mfg. Co., 151 U.S. 186 (1894); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Ockert, 245 F.2d 467, 114 USPQ 330 (CCPA 1957).
A statutory type (35 U.S.C. 101) double patenting rejection can be overcome by canceling or amending the claims that are directed to the same invention so they are no longer coextensive in scope. The filing of a terminal disclaimer cannot overcome a double patenting rejection based upon 35 U.S.C. 101.

3.	Claims 4 and 18 are rejected under 35 U.S.C. 101 as claiming the same invention as that of claims 1 and 15 respectively of prior U.S. Patent No. 10728294 (“the parent application”). This is a statutory double patenting rejection.

4.	The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).

A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 

The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

s 2, 8, 16, and 22 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1 and 15 of U.S. Patent No. 10728294 (“the parent application”). Although the claims at issue are not identical, they are not patentably distinct from each other because the referenced claims in the parent application include each and every limitation in the referenced claims in the present application.

Allowed claims in the parent application
Pending claims in the present patent
1. A system, comprising:
a non-transitory memory; and
one or more hardware processors coupled with the non-transitory memory and configured to read instructions from the non-transitory memory to cause the system to perform operations comprising:

determining that a first online chat session has been established between a first chat client operated by a first device and a second chat client operated by a second device;

identifying, from a plurality of accounts, a first account associated with the first chat client;

initiating a first process flow for the first account based on one or more chat messages transmitted in the first online chat session, wherein the initiating the first 

rendering a first interactive presentation on the first chat client as part of the first online chat session based on the first state of the first process flow;

in response to receiving an input on the first interactive presentation from the first chat client, performing a first process associated with the first process flow based on the input and updating the state of the first process flow from the first state to a second state;


in response to determining that the first online chat session is terminated, storing the updated state of the first process flow;

modifying the first interactive presentation rendered on the first chat client based on the updated state of the first process flow;


determining that a second online chat session has been established with the first chat client; and


a non-transitory memory; and
one or more hardware processors coupled with the non-transitory memory and configured to read instructions from the non-transitory memory to cause the system to perform operations comprising:

determining that a first online chat session has been established between a first chat client operated by a first device and a second chat client operated by a second device;

identifying, from a plurality of accounts, a first account associated with the first chat client;

initiating a first process flow for the first account based on one or more chat messages transmitted in the first online chat session, wherein the initiating 


rendering a first interactive presentation on the first chat client as part of the first online chat session based on the first state of the first process flow;

in response to receiving an input on the first interactive presentation from the first chat client, performing a first process associated with the first process flow based on the input and updating the state of the first process flow from the first state to a second state;

in response to determining that the first online chat session is terminated, storing the updated state of the first process flow.

8. The system of claim 2, wherein the first interactive presentation is modified based on the updated state of the first process flow.


determining that a first online chat session has been established between a first chat client operated by a first device and a second chat client operated by a second device;

identifying, from a plurality of accounts, a first account associated with the first chat client;

initiating a first process flow for the first account based on one or more chat messages transmitted in the first online chat session, wherein the initiating the first process flow comprises assigning a state, representing a first state among a plurality of states associated with the first process flow, to the first process flow;


in response to receiving an input on the first interactive presentation from the first chat client, performing a first process associated with the first process flow based on the input and updating the state of the first process flow from the first state to a second state;


in response to determining that the first online chat session is terminated, storing the updated state of the first process flow;

modifying the first interactive presentation rendered on the first chat client based on the updated state of the first process flow;


determining that a second online chat session has been established with the first chat client; and
rendering a second interactive presentation on the first chat client as part of the second online chat session based on the stored updated state of the first process flow.


determining that a first online chat session has been established between a first chat client operated by a first device and a second chat client operated by a second device;

identifying, from a plurality of accounts, a first account associated with the first chat client;

initiating a first process flow for the first account based on one or more chat messages transmitted in the first online chat session, wherein the initiating the first process flow comprises assigning a first state;



in response to receiving an input on the first interactive presentation from the first chat client, performing a first process associated with the first process flow based on the input and updating the state of the first process flow from the first state to a second state;

in response to determining that the first online chat session is terminated, storing the updated state of the first process flow.

22. The non-transitory machine readable-medium of claim 16, wherein the first interactive presentation is modified based on the updated state of the first process flow.



Claim Rejections - 35 USC § 112
6.	The following is a quotation of 35 U.S.C. 112(b):

(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


7.	Claims 5, 7, 12, 14, 19, and 21 are rejected under 35 U.S.C. 112(b) as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor regards as the invention.
Regarding claim 5, the claim recites, in part, the limitation “wherein the first interactive presentation includes a link in a server presentation used to retrieve additional information associated with the first online chat session.”  The Examiner respectfully submits that the bolded language “used to …” can be feasibly read to clarify any of the terms “server presentation” or “a link” or “the first interactive presentation.”  The meaning of the claim’s limiting effect varies as a function of how the claim is read in this manner, particularly in light of the bolded language and what it is intended to clarify, thereby rendering the claim vague and indefinite.  The Examiner recommends amending the claim to clearly and unambiguously recite which of the above-mentioned terms are “used to retrieve additional information associated with the first online chat session.”  
Claims 12 and 19 include the same or similar limitations as claim 5 discussed above, and is therefore rejected under the same rationale.

Regarding claim 7, the claim recites, in part, the limitation “wherein the transaction workflow is selected for presenting based on a derived context based on the one or more messages.”  The Examiner respectfully submits that the bolded language does not feature proper antecedent basis, thereby rendering the claim vague and indefinite.  At best, claim 2 (from which the present claim indirectly chat messages.”  However, it is not clear whether the same “message” instance or concept is being referenced in the present claim and the aforementioned claim 2.  None of the interceding claims, e.g. claims 4 and 6, clarify the ambiguity articulated here.  The Examiner recommends amending the present claim to clearly and unambiguously recite “the one or more messages” in a manner that does not present the aforementioned ambiguity.
Claims 14 and 21 include the same or similar limitations as claim 7 discussed above, and is therefore rejected under the same rationale.


Claim Rejections - 35 USC § 103
8.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

9.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office Action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


10.	The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:

2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

11.	Claims 2-22 are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Patent Application No. 2017/0104876 (“Hibbard”) in view of U.S. Patent Application Publication No. 2015/0286937 (“Hildebrand”) {cited in Applicants’ IDS}.
Regarding claim 2, HIBBARD teaches a system (a host and client framework as shown per FIGs. 1-2 for example), comprising:
a non-transitory memory and one or more hardware processors (per FIG. 2, the host and client machines in the taught framework feature processor and memory elements, e.g. as shown) coupled with the non-transitory memory and configured to read instructions from the non-transitory memory to cause the system to perform operations comprising:
determining that a first online chat session has been established between a first chat client operated by a first device and a second chat client operated by a second device (an electronic/online concierge-like experience is provided to a customer user in connection with a live customer service agent/representative, per [0008]-[0010], where the necessary recording and tracing and related processing is initiated when the customer initiates their service via the platform ([0009], but also [0071] and [0080]));
initiating a first process flow for the first account based on one or more chat messages transmitted in the first online chat session, wherein the initiating the first process flow comprises assigning a first state (the concierge-assisted customer service experience as generally discussed per 
rendering a first interactive presentation on the first chat client as part of the first online chat session based on the first state of the first process flow and in response to receiving an input on the first interactive presentation from the first chat client, performing a first process associated with the first process flow based on the input and updating the state of the first process flow from the first state to a second state (the concierge-assisted customer service experience as generally discussed per [0008]-[0010], where intuitively there is a first communication/message of feasibly many such communications/messages (see [0080] providing an example of multiple communications in facilitation of a concierge-assisted customer service experience), where the experience may be in pursuit of the types of objectives discussed per [0033], and the experience itself as facilitated through the chat may utilize engagement as discussed therein, e.g. a “webpage” as mentioned in [0033], [0042], and [0062] and/or some other graphical experience that permits the “display” aspects per FIG. 9 for example that is explicitly inclusive of displaying options and displaying updates), such that options/selections/inputs provided by the user to a screen/page would necessarily advance the customer service experience to a next state/stage per [0048] and [0052] and would intuitively/feasibly result in an onscreen update/response as feedback, and certainly constitutes an “interactive presentation” as recited that is rendered to a screen/display);
in response to determining that the first online chat session is terminated, storing the updated state of the first process flow (the concierge-assisted customer service experience as generally discussed per [0008]-[0010], where one of the contemplated benefits is that the framework allows discontinuous customer service, where an initial session between customer and agent can end but can later be resumed/continued (see [0080] for an exemplary discussion of multi-session experience) and to 

As discussed above, Hibbert contemplates a customer engaging in a concierge-assisted customer service experience with a customer service agent or the like.  Hibbert’s [0047] clearly contemplates that when the customer initiates a help request, an identifier for the customer, e.g. a phone number for example, is used to determine whether the customer is associated with a prior interaction/session and is further used to feasibly retrieve information for the prior interaction/session.  The Examiner respectfully submits that phone number per Hibbert’s [0047] is akin to “a first account associated with a first chat client”, e.g. per the further limitation of identifying, from a plurality of accounts, a first account associated with the first chat client.  To the extent that this is persuasive (e.g., that Hibbert sufficiently teaches that a phone number can be fairly equated to a “first account”), the Examiner then submits that Hibbert sufficiently teaches each and every limitation of Applicants’ claim 2 as discussed.  However, to the extent that such an equivalency between “telephone number” and “account” is not persuasive/fair, the Examiner then relies upon HILDEBRAND to teach what Hibbert would then otherwise lack, see e.g. Hildebrand’s text message-based concierge service per [0013]-[0015] (deemed by the Examiner to be comparable to Hibbert’s framework), particularly where the text message-based conduit/platform may explicitly include “WhatsApp” per [0014], for which telephone numbers essentially serve as the identifiers/handles for a WhatsApp user’s account.
Hibbert and Hildebrand both relate to text message-based concierge services for users.  Hence, the aforementioned references are similarly directed and therefore analogous.  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Hibbert’s text message-based concierge service (which explicitly contemplates text messages generally and more specifically SMS text message, instant messages, and the like) to further 

Regarding claim 3, Hibbard in view of Hildebrand teach the system of claim 2, as discussed above.  The aforementioned references further teach the additional limitations wherein assigning a state includes selecting one of a plurality of states that associate the first process flow (the concierge-assisted customer service experience as generally discussed per Hibbard’s [0008]-[0010] may constitute numerous defined states/stages, e.g. per Hibbard’s [0048] and [0052], where the states/stages define a progress-type state for the user such that they can discontinue and then continue their experience asynchronously per Hibbard’s [0010] and [0080] for example).  The motivation for combining the references is as discussed above in relation to claim 2.

Regarding claim 4, Hibbard in view of Hildebrand teach the system of claim 2, as discussed above.  The aforementioned references further teach the additional limitations determining that a second online chat session has been established with the first chat client and rendering a second interactive presentation on the first chat client as part of the second online chat session based on the stored updated state of the first process flow (the concierge-assisted customer service experience as generally discussed per Hibbard’s [0008]-[0010], where intuitively there is a first communication/message of feasibly many such communications/messages (see Hibbard’s [0080] providing an example of multiple communications in facilitation of a concierge-assisted customer service experience), and where intuitively the various interactions by the user with the concierge/agent-assisted 

Regarding claim 5, Hibbard in view of Hildebrand teach the system of claim 2, as discussed above.  The aforementioned references further teach the additional limitations wherein the first interactive presentation includes a link in a server presentation used to retrieve additional information associated with the first online chat session (information that is used to provide a user with their concierge-assisted experience may be obtained via a “link” per Hibbard’s [0076]-[0077] and [0087]).  The motivation for combining the references is as discussed above in relation to claim 2.

Regarding claim 6, Hibbard in view of Hildebrand teach the system of claim 4, as discussed above.  The aforementioned references further teach the additional limitation wherein the first interactive presentation further includes a status indicator for presenting a transaction workflow associated with the first and the second online chat sessions (the concierge-assisted customer service experience as generally discussed per Hibbard’s [0008]-[0010] may constitute numerous defined states/stages, e.g. per Hibbard’s [0048] and [0052], where the states/stages define a progress-type state for the user such that they can discontinue and then continue their experience asynchronously per Hibbard’s [0010] and [0080] for example, and effectively indicate where to resume the customer service experience / session when it is continued at a later time for example).  The motivation for combining the references is as discussed above in relation to claim 2.

Regarding claim 7, Hibbard in view of Hildebrand teach the system of claim 6, as discussed above.  The aforementioned references further teach the additional limitation wherein the transaction workflow is selected for presenting based on a derived context based on the one or more messages (Hibbard’s [0071] discusses an analysis to determine a context for a user based on their messaging and prior engagement, and where accordingly this context is used to facilitate some decision-making and streamlining benefits for the customer/user; and similarly Hildebrand teaches per [0017] the analysis of text messages in the online chat session to determine a context for a user’s request, such that per [0049], the concierge services provide a breadth of services or requests that can be satisfied (i.e., corresponding to various processes/flows), and where it follows that the request and the context for it as determined per [0017] for example results in the selection of one of these services discussed per [0049] to be executed, for example as concretely illustrated in FIG. 3 which provides examples of restaurant search services as well as restaurant reservation services within the same online chat session, where either service is an example of a process flow as recited).  The motivation for combining the references is as discussed above in relation to claim 2.

Regarding claim 8, Hibbard in view of Hildebrand teach the system of claim 2, as discussed above.  The aforementioned references further teach the additional limitations wherein the first interactive presentation is modified based on the updated state of the first process flow (the concierge-assisted customer service experience as generally discussed per Hibbard’s [0008]-[0010], where intuitively there is a first communication/message of feasibly many such communications/messages (see Hibbard’s [0080] providing an example of multiple communications in facilitation of a concierge-assisted customer service experience), and where intuitively the various interactions by the user with the concierge/agent-assisted chat has the effect of progressing through the states/stages per Hibbard’s [0048] and [0052], such that feedback and updates can be provided to user per the display steps/elements represented in FIG. 9 for example).  The motivation for combining the references is as discussed above in relation to claim 2.

Regarding claim 9, the claim includes the same or similar limitations as claim 2 discussed above, and is therefore rejected under the same rationale.

Regarding claim 10, the claim includes the same or similar limitations as claim 3 discussed above, and is therefore rejected under the same rationale.

Regarding claim 11, the claim includes the same or similar limitations as claim 4 discussed above, and is therefore rejected under the same rationale.

Regarding claim 12, the claim includes the same or similar limitations as claim 5 discussed above, and is therefore rejected under the same rationale.

Regarding claim 13, the claim includes the same or similar limitations as claim 6 discussed above, and is therefore rejected under the same rationale.

Regarding claim 14, the claim includes the same or similar limitations as claim 7 discussed above, and is therefore rejected under the same rationale.

Regarding claim 15, the claim includes the same or similar limitations as claim 8 discussed above, and is therefore rejected under the same rationale.

Regarding claim 16, the claim includes the same or similar limitations as claim 2 discussed above, and is therefore rejected under the same rationale.  The claim recites a non-transitory machine-readable medium, which is further taught per Hibbard’s [0040] and [0044] for example. 

Regarding claim 17, the claim includes the same or similar limitations as claim 3 discussed above, and is therefore rejected under the same rationale.

Regarding claim 18, the claim includes the same or similar limitations as claim 4 discussed above, and is therefore rejected under the same rationale.

Regarding claim 19, the claim includes the same or similar limitations as claim 5 discussed above, and is therefore rejected under the same rationale.

Regarding claim 20, the claim includes the same or similar limitations as claim 6 discussed above, and is therefore rejected under the same rationale.

Regarding claim 21, the claim includes the same or similar limitations as claim 7 discussed above, and is therefore rejected under the same rationale.

Regarding claim 22, the claim includes the same or similar limitations as claim 8 discussed above, and is therefore rejected under the same rationale.


Conclusion
12.	The prior art made of record and not relied upon is considered pertinent to Applicants’ disclosure:
US 2010/0083143 Bigley
US 2016/0036869 Logan
US 2004/0003041 Moore
US 2016/0134568 Woo
EP 2166506A2
WO 2003085539A1

Any inquiry concerning this communication or earlier communications from the examiner should be directed to SHOURJO DASGUPTA whose telephone number is (571)272-7207.  The examiner can normally be reached on M-F 8am-5pm CST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/SHOURJO DASGUPTA/Primary Examiner, Art Unit 2174